Citation Nr: 1635253	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from February 1969 to January 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment.  A claim for DIC benefits was received in December 2008.  As shown by an April 2012 statement of the case, the denial encompassed entitlement to service connection for the cause of the Veteran's death.    

In April 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  The Board is granting service connection for the cause of the Veteran's death, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.  


FINDINGS OF FACT

1.  The Veteran died in November 2008.

2.  The death certificate lists the immediate cause of death as respiratory failure due to, or as a consequence of, an exacerbation of COPD and right lower lobe pneumonia.  

3.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD).

4.  The Veteran's service-connected PTSD contributed substantially or materially to cause the Veteran's death.

5.  The grant of service connection for the cause of the Veteran's death is a complete grant of benefits sought on appeal.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A.	 §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).

2.  The claim for DIC under the provisions of 38 U.S.C.A. § 1151 is rendered moot by the grant of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1151, 7104 (West 2014); 38 C.F.R. § 3.361 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for the cause of the Veteran's death, constituting a full grant of the benefit sought on appeal.  Further, in light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C. § 1151 is moot.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Effective for claims filed after June 9, 1998, Congress passed a law prohibiting VA from granting service connection for a disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service.  38 U.S.C.A. § 1103(a) (West 2014).  However, service connection for a tobacco-related disability alleged to be secondary to a disability not service-connected on the basis of being attributable to a veteran's use of tobacco products during service may be warranted if the following criteria are met: (1) the service-connected disability caused a veteran to use tobacco products after service; (2) if so, the use of tobacco products as a result of the service- connected disability was a substantial factor in causing a secondary disability; and (3) the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  VAOPGCPREC 6-2003.  For example, a veteran who is service connected for a mental disorder that results in nicotine dependence may establish service connection for disease or disability attributable to the effects of secondarily service-connected nicotine dependence.  Id.  

The Veteran died in November 2008.  The death certificate lists the immediate cause of death as respiratory failure due to, or as a consequence of, an exacerbation of COPD and right lower lobe pneumonia.  At the time of the Veteran's death, service connection, in pertinent part, had been established for PTSD.  In an April 2015 decision and remand, the Board found that the record reasonably raised the theory that the Veteran's service-connected disabilities caused his death.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the service-connected PTSD contributed substantially or materially to cause the Veteran's death.  In a June 2015 VA medical opinion, the VA examiner opined that the COPD, respiratory failure, and pneumonia were less likely than not incurred in or caused by active service.  The VA examiner noted that, after reviewing the entire record, there was no evidence of any chronic lung disorders during the Veteran's active service and the COPD, respiratory failure, and pneumonia were all diagnosed after service separation.  The VA examiner noted that the 1971 chest x-ray does not meet the criteria for pulmonary emphysema or COPD, but was performed to rule-out those conditions.  The VA examiner opined that the Veteran's long smoking history after service separation in 1971 is the most likely cause of his chronic lung disease, pneumonia, respiratory failure, and death.

In an August 2016 Veterans Health Administration (VHA) medical opinion, the VHA doctor opined that it is more likely than not that the Veteran's service-connected PTSD aggravated the Veteran's cause of death, specifically COPD, respiratory failure, and pneumonia.  The VHA doctor noted that, as a result of the difference between the radiographic changes between March 1970 (during service) and March 1971 (two months after the Veteran was discharged from active service), it is more likely than not that the underlying pathology resulting in the Veteran's emphysema and COPD began during active service.  The VHA doctor noted that it is undisputed that cigarette smoke is the most powerful damaging agent and is a substance known to cause COPD.  The VHA doctor noted that studies have documented that PTSD sufferers have a higher incidence of smoking and smoke more heavily.  The VHA doctor discussed several studies that suggest that people suffering from long-term PTSD are at increased risk for long-term smoking-related health risks and, as a result, opined that it is more likely than not that the Veteran's COPD was aggravated by the service-connected PTSD.

Notwithstanding the bars to service connection for tobacco-related disability set out by 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300, there is no bar to a finding of secondary service connection for a disability or death related to use of tobacco products after the Veteran's service, as in this case, where that disability or death is proximately due to a service-connected disability that is not service connected on the basis of being attributable to a veteran's use of tobacco products during service.  See VAOPGCPREC 6-2003.

The death certificate lists the cause of the Veteran's death as respiratory failure due to an exacerbation of COPD and right lower lobe pneumonia and he was service-connected for PTSD prior to his death.  The Board finds that the weight of the evidence is at least in equipoise as to whether the service-connected PTSD contributed substantially or materially to the Veteran's death by aggravating the COPD, respiratory failure, and pneumonia.  Based on the above, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

DIC Benefits under 38 U.S.C.A. § 1151

The appellant also seeks compensation for the cause of the Veteran's death "as if" service connected pursuant to 38 U.S.C.A. § 1151.  Compensation pursuant to 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service-connected.  38 U.S.C.A.	 § 1151.  As discussed in detail above, service connection has been granted for the cause of the Veteran's death.  Because service connection has been established, this is a complete grant of the benefit sought on appeal in this decision.  

Furthermore, the date of receipt of the application which initiated the service connection claim is concurrent with the date in which the appellant initiated the 38 U.S.C.A. § 1151 action.  The grant of service connection for cause of death is an equal benefit as that sought by the 38 U.S.C.A. § 1151 claim; therefore, there no longer remains any controversy or justiciable claim as regards the matter of the entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death currently before the Board.  Based on the above, the claim of entitlement to DIC under 38 U.S.C.A. § 1151 is moot, requiring dismissal of this aspect of the appellant's appeal.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

DIC based on service connection for the cause of the Veteran's death is granted.

The appeal for DIC benefits under 38 U.S.C.A. § 1151 for the Veteran's cause of death, having been rendered moot, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


